Crocker, J. delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
This is an action to foreclose a mortgage. No note or other written obligation to pay the money appears to have been executed, nor does the mortgage contain any covenant or agreement to pay the mortgage debt. The action was commenced more than two years and less than four years after the time of payment of the money specified in the mortgage, and the appellant therefore contends that the action is barred by the Statute of Limitations. It is true that in the absence of a direct agreement to pay the money specified in the mortgage, the plaintiff is confined to his remedy against the mortgaged property, and can have no personal judgment against the mortgagor. (Shafer v. The Bear River and Auburn W. and M. Co., 4 Cal. 294; Brooks v. Maltbie, 4 Stew. & Porter, 96; Sunt v. Lewin, Id. 138; Hickox v. Lowe, 10 Cal. 210.) But it does not follow that because there is no personal liability the action is barred in two years. The action is upon a contract “ founded upon an instrument of writing,” to wit: the *627mortgage, and is not, therefore, barred until four years after the cause of action accrued. This point, therefore, is not tenable.
The next point is that the Union Water Company, being a corporation, had no right to loan money or to take mortgages. The act of April 14th, 1853, under which the plaintiff was organized, confers upon corporations of this character power “ to make bylaws, not inconsistent with the laws of this State, for the organizar tion of the company, the management of its property, the regulation of its affairs, the transfer of its stock, and for carrying on all kinds of business within the objects and purposes of the company.” This is a direct vesting of power in the corporation, and is to be construed accordingly; and under it this Court has held that a corporation has power to make promissory notes, not as an express power, but as an incident to those powers. (Smith v. Eureka Flour Mills, 6 Cal. 1.) Independently of this special statutory provision, the common law annexes to a corporation when created, certain incidents and attributes, and there are several powers and capacities which tacitly and without any express provision are considered as inseparable from every corporation, among which is the power to make contracts and contract obligations. (Ang. & Ames on Corp. Sec. 110.) These incidental powers are, however, regulated and limited by the act or charter of incorporation. The general principle is, however, that a corporation has no other powers than such as are specifically granted, or such as are necessary for the purpose of carrying into effect the powers expressly granted. That is, the general powers of a corporation must be restricted by the nature and object of its institution. (1 Cal. 356, 452; 2 Id. 538; Ang. & Ames on Corp. Sec. 111.) It has been properly held that the general powers incident to bodies corporate are restricted by the nature and object of the institution of each, and every such corporation has power to make all contracts that are necessary and usual in the course of the business it transacts, as means to enable it to effect such object-, unless expressly prohibited by law or the provisions of its charter. (Barry v. Merchants' Exchange Co., 1 Sandf. Ch. 280, where this question is fully examined; Ang. & Ames on Corp. Sec. 257.) When the charter or act of incorporation, and valid statutory law are silent as to what contracts a cor*628poration may make, as a general rule, it has power to make all such contracts as are necessary ancPusual in the course of its business, as means to enable it to attain the object for which it was created, and none other. (Id. Sec. 271.) The dealings of a corporation, which, on their face, or according to their apparent import, are within its charter, are not to be regarded as illegal or unauthorized, without some evidence to show that they are of such a character. Li the absence of proof, there is no legal presumption that the law has been violated. On the contrary, they, like natural persons, are entitled to the benefit of the rule which imputes innocence rather than wrong to the conduct of men. (Id. Sec. 111; Chautauque County Bank v. Risby, 19 N. Y. 369, 381.)
The mere fact that a corporation, organized for the purpose of constructing ditches for the conveyance and sale of water, makes a loan of money, does not, of itself, make such contract void, as an act exceeding its corporate powers. Such a contract may be necessary to enable it to attain the object for which it was created. For instance, it might be necessary for such a corporation to make advances in the nature of a loan, to enable a contractor to construct their works; or it might be very necessary for such a corporation to procure an additional supply of water, and a loan of money to another water company who may be engaged in construcing ditches which will bring such additional supply may be the direct and necessary means to attain that object. So, too, it might become necessary for a corporation engaged in a large enterprise— such as the construction of large canals, railroads, turnpike roads, and the like—to borrow money in large sums; and in order to obtain the money on favorable terms and at a low rate of interest, it might be necessary to borrow it upon long time, providing a sinking fund for its repayment, by setting apart a certain portion of the corporate revenues, to be loaned out on interest, suffering the principal and interest to accumulate to an amount sufficient to repay the borrowed money when due. Such is the usual mode of conducting the business of corporations of that character; and there can be no objection to it, so long as the legitimate business of the corporation is not changed into that of a Loan Company. So long as the loans are a mere incident to the exercise of its legiti*629mate powers, they are rightful and valid. So, numerous other cases of a like character might be suggested, where loans by a corporation might be very proper and necessary in conducting its business operations; and if all corporations are to be considered as absolutely prohibited, or not permitted to make any loan of money except in the few classes of corporations where it is expressly allowed by the statute, and all such contracts are to be held void, a result would be produced which certainly never was intended by the Legislature, nor is it sustained by the rules of law.
A corporation had power to insure lives and grant annuities, and it was held that, as it must have funds to apply to those purposes, it might loan its money, aind the loan by it would be presumed to have been made in the ordinary course of its business, and therefore valid, although it had no express power to loan money. The authority to loan money was upheld as an incident to the other powers conferred by the charter. (Farmers’ L. & T. Co. v. Clowes, 4 Edw. Ch. 575; 3 Comstock, 470; Farmers' L. & T. Co. v. -, 3 Sandf. Ch. 339.)
So, too, an insurance company was incorporated without any special provision in relation to the mode of investing its capital, and it was held that it had the power to invest the whole or any part of its capital by way of loans on bond and mortgage, and to reinvest it in the same way whenever it should become necessary or convenient to do so. (Mann v. Eckford, 15 Wend. 512.)
Where a bank was authorized to take mortgages in security for debts previously contracted, it was held that, if the loan and mortgage were concurrent acts, it was not a violation of the restraining clause of the statute. (Silver Lake Bank v. North, 4 J. Ch. 370; Baird v. The Bank of Washington, 11 S. & R. 411.)
A plank road company was not authorized to loan money, but if necessary it can legally loan a sum of money to one of its contractors to enable him to build a portion of the road. (Madison, etc., Plank Road Co. v. Watertown Plank Road Co., 3 Wis. 173.)
A corporation was prohibited from dealing in goods, wares, and merchandise: held, that a loan made, secured by a quantity of cotton, which was to be shipped and sold, and the proceeds credited to the debtor on the loan, was not a violation of the charter. (Bates *630v. State Bank, 2 Ala. 465.) So, too, a sale by a bank of a quantity of butter which it had taken in settlement of a debt, was deemed no violation of a similar clause in its charter. (Sacketts Harbor Bank v. Lewis County Bank, 11 Barb. 213.) A glass company, not authorized to sell goods generally, sold goods to one in their service, and it was held that the Legislature did not intend to prohibit a supply of goods to those employed in the manufactory, and that the corporation might recover for them. (Chester Glass Co. v. Dewey, 16 Mass. 102.) Numerous other cases might be quoted establishing the same principle.
Again, in numerous cases it has been held, that a contract made by a corporation which is not authorized by its charter, is not to be held void, and that a defendant sued thereon cannot refuse payment ; but the Legislature may inquire into any violation of the charter, or the Government may institute suit for that purpose. The investigation must be in a direct proceeding instituted by the Government for that purpose, and it cannot be had in a collateral way by individuals. (The Grand Gulf Bank v. Archer, 8 S. & M. 151, 173; Wade v. American Colonization Society, 7 Id. 663; Bank of Port Gibson v. Nevitt, 6 Id. 513; Chester Glass Co. v. Dewey, 16 Mass. 102; Moss v. Rossie L. M. Co., 5 Hill, 140; The Banks v. Poitiaux, 3 Rand, 142, 146; Vidal v. Girard’s Executors, 2 How., U. S., 191; Fleckner v. U. S. Bank, 8 Wheat. 355; Natoma W. & M. Co. v. Clarkin, 14 Cal. 552.)
This objection to the right of the plaintiff to enforce this contract is therefore overruled.
The mortgage in this case is of a certain sluice or flume extending from Murphy’s Elat to a point below, on Angel’s Creek, near the suspension flume of Emory & Co., together with the water passing through the flume and the waters of Murphy’s Flat and Angel’s Creek, “ and as well the said sluice and flume when completed, and all and every part thereof, and so much thereof as is now completed, and all rights, benefits, and privileges which may accrue to the said party of the first part upon the completion thereof.” It was evidently the intention of the parties that the mortgage should cover and include the whole sluice and flume, as well that which was then completed as that portion then unfinished *631and which might thereafter be completed. The appellant, Traver, who is a subsequent mortgagee, contends that the mortgagor could only mortgage the part then completed, and that the decree of foreclosure is erroneous, as it includes the whole flume, which, since the date of the mortgage, has been completed, and that it should be limited to that portion only which was finished at the date of the mortgage. This objection to the decree is not valid. The mortgage includes, as we have shown, the uncompleted, as well as the completed portions of the flume, and is equally valid as against the former as the latter. The property mortgaged was in the nature of real estate, and the mortgage, without any special provision, would include all improvements or fixtures then on the line located for the flume, as well as those which might thereafter be put thereon. (Ferguson v. Miller, 6 Cal. 402; Soule v. Dawes, 7 Id. 575; Sands v. Pfieffer, 10 Id. 258.)
The last objection is, that the decree does not make any provision for paying the overplus of the proceeds of the sale of the mortgaged property, if any there should be, to Traver, the subsequent mortgagee. This objection is well taken; but as this Court has full power to modify the decree in this respect, there is no necessity for reversing the judgment on that ground.
It is therefore ordered, adjudged, and decreed, that the judgment rendered by the District Court in this action be and the same is hereby amended by adding the following clause: “ And the surplus money of the proceeds of said sale, if any there should be after paying the said indebtedness due the said plaintiff and said costs, shall be applied to the payment of the indebtedness due the said defendant, P. L. Traver, upon his mortgage upon said premises, and the remainder, if any, paid to the said Murphy’s Elat Eluming Company.”
And the judgment as thus amended is affirmed.